Citation Nr: 1622329	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen claims of entitlement to service connection for a nervous condition and posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD and mood disorder, to include as a result of herbicide exposure, is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection, to include as a result of herbicide exposure, is warranted.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for ischemic heart disease and, if so, whether service connection, to include as a result of herbicide exposure, is warranted.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a lumbar spine disorder, including lumbar spondylosis and discogenic disease.  

6.  Entitlement to service connection for a right upper extremity circulatory disorder, to include as a result of herbicide exposure.  

7.  Entitlement to service connection for a left upper extremity circulatory disorder, to include as a result of herbicide exposure.  

8.  Entitlement to service connection for a right lower extremity circulatory disorder, to include as a result of herbicide exposure.  

9.  Entitlement to service connection for a left lower extremity circulatory disorder, to include as a result of herbicide exposure.  

10.  Entitlement to service connection for erectile dysfunction, to include as a result of herbicide exposure.  

11.  Entitlement to an initial compensable rating for bilateral hearing loss.  

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2012, and July 2014, rating decisions received from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2009, the Veteran submitted a VA 21-22a (Appointment of Individual as Claimant's Representative) in favor of Jose Hernandez, an attorney.  However, Mr. Hernandez is not recognized as an accredited attorney for VA purposes.  Regardless, in a December 2011 submission, the Veteran revoked such power of attorney.  In a February 2012 letter, he was offered an opportunity to appoint representation but he did not respond.  As such, the Board finds that all due process requirements were met regarding the Veteran's right to appoint a representative in his case before the Board.  Consequently, he is considered unrepresented in his current appeal. 

The Board notes that service connection was denied for a nervous condition in a September 1994 rating decision, and denied for PTSD in a November 2006 rating decision.  As reflected in the decision below, the Board has reopened such claims and, consequently, has recharacterized the reopened claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

In 2015 and 2016, the Veteran submitted additional evidence subsequent to the issuance of the statements of the case in August 2014, September 2014, and January 2015.  As his substantive appeals were received after February 2013, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The Board notes that, in a January 2015 rating decision, the RO proposed to sever service connection for bilateral hearing loss.  In February 2015 and May 2015, the Veteran indicated that he wished to appeal such matter and requested that he be sent a statement of the case so that he may perfect an appeal to the Board.  However, as the severance has not been implemented as of yet, there is no appealable action pending.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's applications to reopen his previously denied claims are addressed in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in September 1994, the RO denied service connection for a nervous condition.  The Veteran was notified of the decision and his appellate rights in October 1994 and neither appealed the decision nor submitted new and material evidence within a year and it became final. 

2.  In a rating decision issued in November 2006, the RO denied service connection for PTSD.  The Veteran was notified of the decision and his appellate rights that same month and neither appealed the decision nor submitted new and material evidence within a year and it became final. 

3.  The evidence added to the record since the September 1994 and November 2006 rating decisions is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a nervous condition and PTSD, respectively.

4.  In a January 1988 rating decision, service connection for hypertension was denied.  The Veteran was notified of the decision and his appellate rights in February 1988 and neither appealed the decision nor submitted new and material evidence within a year and it became final. 

5.  The evidence added to the record since the February 1988 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

6.  In a March 2011 rating decision, service connection for ischemic heart disease was denied.  The Veteran was notified of the decision and his appellate rights that same month and neither appealed the decision nor submitted new and material evidence within a year and it became final.

7.  The evidence added to the record since the February 1988 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for ischemic heart disease.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) [(2012)].

2.  The November 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

4.  The February 1988 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  The March 2011 rating decision that denied service connection for ischemic heart disease is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a nervous condition, PTSD, hypertension, and ischemic heart disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Nervous Condition & PTSD

By way of background, in a January 1988 rating decision, the RO denied service connection for a nervous condition.  At such time, the Veteran's service treatment records, post-service VA treatment records, and an April 1987 VA examination were considered, and the RO denied such claim on the basis that a nervous condition was not shown by the evidence of record.  In February 1988, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence pertaining to such issue was received within one year of the issuance of such decision.  Thereafter, the Veteran attempted to reopen his claim for a nervous condition on the basis that such was related to his acknowledged herbicide exposure.  As such, in a September 1994 rating decision, the RO considered the Veteran's service treatment records, DD 214, and medical evidence of record, and denied the claim on the basis that the condition at issue was not associated with herbicide exposure, and there is no other basis for service connection.  In October 1994, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence pertaining to such issue was received within one year of the issuance of such decision.  Therefore, the October 1994 rating decision is final.

Thereafter, in June 2006, the Veteran entered a claim for service connection for an acquired psychiatric disorder, identified as PTSD.  In a November 2006 rating decision, the RO considered the Veteran's service treatment records, DD Form 214, and post-service medical evidence.  The RO noted that the Veteran's service treatment records were completely silent for complaints, diagnoses, or treatment for a nervous condition.  At separation, no disability was noted.  Post-service medical records failed to show a diagnosis of PTSD.  Therefore, the RO denied such claim on the basis that the medical evidence of record failed to show that the claimed condition had been clinically diagnosed.  Later that month, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence pertaining to such issue was received within one year of the issuance of such decision.  Therefore, the November 2006 rating decision is final. 

Consequently, the record reflects that the Veteran's claims for service connection for a nervous condition and PTSD have been denied on that basis that the record did not show a current diagnosis of such disorders.  Subsequent to such decisions, additional evidence reflecting diagnoses of PTSD, manic depressive disorder, mood disorder, major depressive disorder, bipolar disorder, and schizophrenia.  Furthermore, in a July 2013 statement, the Veteran's private physician offered an opinion that the Veteran has PTSD related to a stressful experience during service in Vietnam that involved fearing for his life.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the October 1994 and November 2006 rating decisions raises a reasonable possibility of substantiating the claims of entitlement to service connection for a nervous condition and PTSD.  As such, the evidence is new and material and the claims are reopened.    

Hypertension

In a January 1988 rating decision, the RO denied service connection for hypertension.  At such time, the Veteran's service treatment records, post-service VA treatment records, and an April 1987 VA examination were considered.  The RO noted that, while a June 1984 Agent Orange examination revealed a diagnosis of hypertension, the Veteran's service treatment records were silent as to such condition.  In February 1988, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence pertaining to such issue was received within one year of the issuance of such decision.  In this regard, while he did submit a November 1987 private treatment record referable to his claimed skin disorder, such showed an incidental finding of arterial hypertension.  Subsequent letters advised the Veteran that the additional evidence received was not considered new and material to his claims.  Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  Therefore, the February 1988 rating decision is final. 

Consequently, the record reflects that the Veteran's claim for service connection for hypertension has been denied on that basis that his service treatment records did not show such condition and, essentially, it was not otherwise related to service.  Subsequent to such decision, additional evidence consisting of a July 2013 private medical report that notes an episode of a myocardial infarct, that he was taking daily oral medication for associated symptoms, and that his heart disease was at least as likely as not related to exposure to Agent Orange during service.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the February 1988 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  As such, the evidence is new and material and the claim with respect to entitlement to service connection for hypertension is reopened.  

Ischemic Heart Disease

In a March 2011 rating decision, the RO denied service connection for ischemic heart disease.  At such time, the Veteran's service treatment records, post-service treatment records, and a February 2011 VA examination were considered.  The RO determined that the evidence of record failed to reveal a current diagnosis of ischemic heart disease.  Later that month the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence pertaining to such issue was received within one year of the issuance of such decision.  Therefore, the March 2011 rating decision is final. 

Consequently, the record reflects that the Veteran's claim for service connection for ischemic heart disease was previously denied on that basis that the record did not show a current diagnosis of such disorder.  Subsequent to such decision, additional evidence consisting of a July 2013 private medical report that notes an episode of a myocardial infarct, that he was taking daily oral medication for associated symptoms, and that his heart disease was at least as likely as not related to exposure to Agent Orange during service.  

When considered with previous evidence of record, the Board finds the evidence added to the record since the March 2011 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for ischemic heart disease.  As such, the evidence is new and material and the claim with respect to entitlement to service connection for ischemic heart disease is reopened.  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a nervous condition and PTSD are reopened, and to that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for ischemic heart disease is reopened, and to that limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts entitlement to service connection for the claims on appeal, to include as a result of exposure to herbicides.  His DD Form 214 establishes service in the Republic of Vietnam and he is, therefore, presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases, to include ischemic heart disease, will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

Additionally, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences  (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  

Regardless of whether a claimed disability is presumed to be related to herbicide exposure, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to service connection for ischemic heart disease and hypertension, service treatment records are negative for a diagnosis of cardiovascular disease.  The December 1967 separation examination report shows the heart and vascular system were normal, and blood pressure was 132/78.  

A June 1984 VA Agent Orange examination report reflects that the heart and lungs were clear, and diagnoses entered include arterial hypertension.  A November 1987 private record reflects a history of arterial hypertension and it was noted to be mild to moderate.  

A December 2006 private emergency department record notes a history of high blood pressure, and the comment section of a "CK-MB" procedure notes the following:

False positive results may occur in the event of rhabdomyolysis.  Please order TOTAL CK in serum, if clinically suspected.  
An elevated CK-MB is not always indicative of Acute Myocardial Infarction (AMI) or reperfusion.  It has also been shown to be elevated following vigorous exercise, skeletal muscle trauma, dermamyositis, polymyositis, muscular dystrophy, renal failure, tissue damage, following surgery and cardiac contusion.  Medication associated with muscle injury like HMG-CoA reductase inhibitors, AZT and glucocorticoids may also increase creatinine kinase levels.  Use of more specific markers like Troponin as well as serial CK-MB determinations (every 3 to 4 hours), together with electrophysiologic studies, are recommended for establishing a definitive [di]agnosis of AMI.  

A September 2008 private record reflects the impression of a myocardial perfusion study was normal.  Some diaphragmatic attenuation was noted to be observed.  

The February 2011 VA heart examination report reflects that the heart was normal in size, and that the lungs and chest were clear.  The impression of chest x-ray examination was noted to be no acute cardiopulmonary abnormality.  The impression of angiogram/thallium test was low probability for adenosine induced reversible perfusion changes to suggest the presence of myocardial ischemia.  In addition, EKG (electrocardiogram) was noted to show sinus bradycardia.  

Significantly, and although the February 2011 VA examiner determined that there was no evidence of ischemic heart disease, the report of examination does not address a May 2009 private "VASCULAR REPORT" reflecting the impression of carotid Doppler was "[a]therosclerotic disease of the right and left bulbs."  Ischemic heart disease includes atherosclerotic heart disease such as coronary artery disease and may be service connected on a presumptive basis if manifested in a Veteran exposed to herbicide agents during service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the February 2011 VA opinion is not adequate for a determination.  As such, the Veteran is to be afforded a new VA examination, and particularly with respect to whether he has ischemic heart disease and/or hypertension related to his in-service herbicide exposure.  

The Board notes that, although a July 2013 private medical report notes that the Veteran had a myocardial infarction, that he was taking daily oral medication for associated symptoms, and that his heart disease was at least as likely as not related to exposure to Agent Orange during service, in the absence of supporting clinical data and/or an adequate rationale, the opinion is inadequate for a determination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, the evidence is inadequate for adjudication purposes.  

In addition, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder, as a result of service in Vietnam.  A June 2005 private opinion in association with a disability determination notes manic depressive disorder, severe, with psychotic features due to severe general medical conditions, and chronic PTSD.  A November 2007 private psychiatric treatment record reflects Axis I entries of mood disorder (293.83); major depressive disorder (296.32); bipolar disorder (296.40); schizophrenia (295.90); and paranoid personality disorder (301.00).  

Although the March 2011 VA examiner determined that the Veteran did not have a diagnosis of a psychiatric disorder, in a July 2013 opinion, the Veteran's private medical doctor concluded that the Veteran had PTSD related to stressful experiences during service in Vietnam that involved fearing for his life.  However, as no specific in-service stressor is indicated in the June 2013 opinion, it is not adequate for a determination.  

The Board notes that in a September 2010 stressor statement, the Veteran noted that while assigned to a Battalion from the 92nd Engineers stationed in Long Binh/Ben Hoa, from approximately February 1967, his unit's location was the subject of heavy incoming artillery on a nightly basis, which interfered with sleep and kept everyone on edge.  He added that on one night in August 1967, five to six rounds exploded in the air above where his unit was located, wounding a fellow service member in his unit.  The Veteran's DD Form 214 reflects 10 months and 4 days of service in Vietnam, assigned to Co D 92n Engr Bn USARSEVEN (Seventh U.S. Army).  In light of allegations of stressors related to the Veteran's fear of hostile military or terrorist activity coincident with his service in Vietnam, the Board finds a remand is necessary in order to obtain his service personnel records and afford him a VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder.  

With respect to a back disorder, the May 2014 VA spine examiner opined that it was less than likely that the Veteran's lumbar spondylosis and discogenic disease is related to service, noting negative service treatment records, along with the initial treatment for back symptoms in 2012.  However, the VA examiner did not address the July 2013 private opinion relating the Veteran's back disability to carrying heavy loads while assigned to an engineering unit during service, the excess stress of which was noted have caused inflammatory changes promoted degenerative problems, with resulting loss of correct alignment and loss of curvature of lumbar lordosis.  As such, the May 2014 VA opinion is not completely adequate for a determination.  Thus, an addendum opinion is necessary to decide the claim.  

With respect to service connection for tinnitus and an initial compensable rating for bilateral hearing loss, in an October 2015 submission, the Veteran indicated recent VA treatment at a VA facility, to include having been issued hearing aids.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, and prior to the examinations referenced above, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that an August 2006 letter from the Social Security Administration (SSA) reflects disability benefits since 2004.  Although some SSA medical records accompany the letter, it is unclear whether the complete relevant SSA records have been obtained, and the SSA determination does not appear to be associated with the record.  Although a July 2014 Report of Contact indicates that the Veteran wished to proceed with adjudication of his claims without the resulting delay that may have been caused by attempting to obtain his complete SSA records, in view of the Board's remand, an attempt should be made to obtain all SSA records.  See 38 C.F.R. § 3.159(c)(2) (20145); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

In view of the development above, to include obtaining service personnel records, VA treatment records, and SSA records, the service connection claims with respect to the upper and lower extremities, as well as erectile dysfunction must be deferred as a determination must be based on a complete record.  

Finally, the claim for a TDIU rating is inextricably intertwined with the other claims on appeal, as the outcome of such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the appeal for a TDIU must be deferred pending resolution of the other issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the record.  If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran's complete records from SSA and associate them with the claims file.  Ensure that all SSA records are translated into English.  If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records since September 2014.  If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 
§ 3.159(e).

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed hypertension and ischemic heart disease.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated tests should be conducted.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

(A)  The examiner should indicate whether the Veteran has a diagnosis of ischemic heart disease.  If he does not, the examiner should reconcile such findings with the May 2009 private vascular report reflecting a diagnosis of "[a]therosclerotic disease of the right and left bulbs," the July 2013 private medical report noting a myocardial infarct, and stating that the Veteran's his heart disease was at least as likely as not related to exposure to Agent Orange during service.

(B)  For any diagnosed heart disease as well as hypertension, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had its onset during service or within the initial year after separation, or is otherwise related to service, to include the Veteran's acknowledges exposure to herbicides during service in Vietnam. 

In offering such opinion, the examiner should consider and address NAS's Update 2012, which reflects that NAS has placed hypertension in the category of limited or suggestive evidence, which means that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed ischemic heart disease and hypertension, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated tests should be conducted.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should address all psychiatric diagnoses of record, to include those indicated in the November 2007 private psychiatric treatment record.   

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his fear of hostile military or terrorist activity coincident with his service in Vietnam.

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his service in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the May 2014 VA spine examiner for an addendum opinion regarding the etiology of the Veteran's back disorder.  If the examiner who drafted the May 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disorder, diagnosed at the May 2014 VA examination as lumbar spondylosis and discogenic disease, is related to his active service, to include his in-service duties requiring carrying heavy loads.  

In rendering the opinion, the examiner should address the July 2013 private opinion relating the Veteran's back disability to carrying heavy loads while assigned to an engineering unit during service, the excess stress of which was noted have caused inflammatory changes promoted degenerative problems, with resulting loss of correct alignment and loss of curvature of lumbar lordosis.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


